Title: To Benjamin Franklin from Benjamin Vaughan, 27 January 1777
From: Vaughan, Benjamin
To: Franklin, Benjamin


My dearest sir,
Essex, January 27h: 1777.
Having a convenient opportunity I have sent you the publications you desired. The maps I hope you will do me the favor to accept of.
Upon a reconsideration of the matter I shall cancel the whole impression of your political works, and wait for the additional pieces. I shall then have it my power to give a new arrangement, with a total omission of all notes, excepting such as mark the periods of publication and the like. To this I conceive you will have as little objection as myself. But you will please to recollect, that I have not yet got your remarks upon paper currency. And might not the American edition of Mr. Galloway’s speech accompany the dialogue on slavery &c.? But I am still at a loss where to procure the paper about the twelve points of a senator.
The letter to Mr. C: was safely delivered, and the forty guineas paid into his hands in the name of Mr. Jonathan Williams Junr.: for which I have one of the tellers’ receipt.
All letters to this country are opened, and I suppose they are also opened from this country. While I write nothing treasonable against the minister, I have no fear of proclaiming to the world how much I am your respectful, grateful and affectionate
Benjn: Vaughan

P.S. We expect Dr: Price’s pamphlet out soon, and I believe it may contain some extracts from a paper supposed to have been drawn up by you in Congress, June, 177[5]


List of books sent.

Remembrancer from the beginningParliamentary Register from DittoSmith’s Wealth of NationsPhilosophical TransactionsPamphlet about Gen: WashingtonMr. Radcliffe’s sermon on the fast.


Maps.
{
Holland and Pownall’s Map of New YorkMontresor’s DittoMap of the lakes



 
Addressed: Dr: Franklin, / Hotel d’Hambourg, / Paris.
Notations: Mr. Vaughan / Vaugan Bn. January 27. 1777.
